Citation Nr: 1709580	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-16 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from August 1966 to September 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDING OF FACT

A left knee disorder was not manifested during service and is not shown to be related to active service or service connected disability; arthritis was not manifested within a year of separation from service.


CONCLUSION OF LAW

A chronic left knee disability was not incurred in or aggravated by service and is not causally related to service-connected disability; arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be established for disability resulting from injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for chronic disorders, such as arthritis when manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

In this case, the Veteran does not contend, and the evidence does not demonstrate, that a chronic left knee disorder was incurred during service.  The service treatment records are absent complaints, findings or diagnoses of any left knee problems during service.  On the clinical examination for separation from service, the Veteran's lower extremities were evaluated as normal; and although the examiner noted a trick knee since 1981 due to twisted knee and treated with physical therapy and exercise, with no complications and no sequelae, the service treatment records confirm that this was a right knee problem and not a left knee problem.  In fact, on the Report of Medical Examination in May 1982, the examiner noted occasional right knee pain since 1980, treated with Robaxin and brace, symptomatically.  At the June 1987 VA examination, the Veteran reported injury of the right knee while in physical training that developed swelling.  Thus, there is no medical evidence that shows that the Veteran had a left knee disorder during service. 

As for statutory presumptions, service connection may also be established for arthritis that manifested to a compensable degree within a year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  However, there is no evidence of left knee arthritis within a year of the Veteran's discharge from service.  The earliest evidence of record of left knee arthritis is in an August 1999 letter from the U.S. Department of Labor to the Veteran which notes a "pre-existing condition of arthritis."

When a disorder is first diagnosed after service, service connection can still be granted for that disorder if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the Veteran clearly has a current left knee disability.  The remaining question is whether there is medical evidence of a relationship between a current, chronic left knee disability and military service or between a current, chronic left knee disability and a service-connected disability.  Service connection has been established for duodenal ulcer disease, diabetes mellitus, right knee derangement, right Achilles, tendonitis, tinea manus, tinea unguium, tinea pedis, and left shoulder peritendinitis. 

The Veteran underwent VA examination in August 2008, at which time he stated that while protecting his right knee upon walking, he started having left knee pain.  The Veteran reported that while working as a mailman in 1999, he turned to the left going down a step and felt a pain, the pain subsided, and he continued working.  The Veteran reported that afterwards, he developed swelling and was referred to an orthopedic surgeon who recommended surgery due to a defect in the cartilage.  The Veteran reported that in April 2000, he had a left knee arthroscopy; afterwards, he was afforded a job accommodation.  The VA examiner diagnosed a cortical defect, with subcortical marrow edema in the left knee, suggestive of osteonecrosis or early osteochondritis dissecans of the left knee, as supported by magnetic resonance imaging (MRI) scan in April 2007.  The VA examiner considered the question of the left knee disorder having been caused by the Veteran's service-connected right knee disorder, but opined that no such causation was shown.  The examiner noted that service connection was in effect for right knee derangement, that the left knee and the right knee were far anatomical areas in the body and that the right knee was stable. 

In support of his claim, the Veteran has submitted two private medical opinions.  In a February 2011 opinion, Dr. Soto states, 

...  Diagnostic [i]mpressions after evaluation reflect that the [lef]t [k]nee pain and related symptoms may derive from damage to the [righ]t knee joint (including the ligaments muscles tendons and menisci).  The etiology of the patient's presenting symptoms (the [lef]t [k]nee pathologic process) could be directly related to chronic overuse and weight shifting due to guarding of the [righ]t [k]nee.  The patient condition is complicated with multiple chronic conditions.  Since both knees are affected, symptoms often overlap aggravating them and affecting instrumental and basic activities of daily living.  ...

In a February 2011 medical opinion from Dr. Marquez states, 

During his period of recuperation from his right knee, he began overloading his left knee with his body weight, putting to[o] much strain on his contralateral knee.  He did not complain of pain, but yes limited ambulation, poor standing tolerance until February 9, 1999 w[h]ere he suffered a twisting injury at work that caused damage to his left knee.  He was diagnosed with an osteochondral fracture of the femoral condyle and required arthroscopic mosaic osteochondral grafting.  

This lesion was recognized by the US department of [L]abor, as work related, since it happened at his work.  However, this knee was weak and silently injured previous to this work related event, due to the strain and effort he had to make with this knee to protect his right (service connected) knee.  The work event was the one that triggered and made noticeable that he had a previously silent injury his weak left knee.  

Although on x-rays there are changes suggestive of arthritis, which can occur with or without trauma and due to aging or inheritance, his cascade of symptoms and complications started after an injury at the service to his right knee and resulted in secondary complications to his contralateral knee (left side) which both up to this day are affecting his functional capacity his emotional state and ability to live in a healthy and balanced manner.

This is for your consideration that the left knee had been presenting repetitive strain injury due to work overload to protect his right knee much previous to his work related event.  And can be considered a secondary condition directly related to his right knee service connected condition.

The Veteran underwent VA examination in January 2015.  After physical examination of and interview with the Veteran, the diagnoses were left knee joint osteoarthritis and status post left knee cartilage restoration surgery.  The examiner noted that in September 1999, while working on a walking route, the Veteran climbed a small step to reach a mailbox, and while getting down from the step, he twisted his left knee.  He continued with his route, but when he finally got to the mail station, he noticed significant swelling of the knee.  The Veteran was treated with rest, and a left knee MRI in 2007 revealed findings of cortical defect with subcortical marrow edema in the articular surface of the lateral femoral condyle, suggestive of osteonecrosis or early osteochondritis dissecans.  Later on, the Veteran underwent a left knee arthroscopy.

The examiner noted that there was no evidence of complaints or injuries of the left knee while in service, just on the right knee, which was treated for a mild derangement, lateral meniscal tear as per orthopedic consultation in 1982.  The examiner noted that in 1999, the Veteran injured his left knee while at work, which required a left knee arthroscopy.  The left knee MRI in 2007 showed findings of cortical defect with subcortical marrow edema in the articular surface of the lateral femoral condyle, suggestive of osteonecrosis or early osteochondritis dissecans.  
The examiner explained that osteonecrosis is a condition that occurs when there is loss of blood to the bone and that osteochondritis dissecans is a condition in which a piece of cartilage, along with a thin layer of the bone beneath it, comes loose from the end of a bone.

The examiner opined that in view of the injury incurred in 1999, that the findings were "at least as likely as not" related to that specific event, and had no correlation to biomechanical changes related to service connected right knee condition.  The examiner noted that there was no medical evidence that supported that a degenerative or traumatic condition on a weight bearing joint, such as the knee, would affect the contralateral joint, since these are considered separate anatomical parts.

The examiner also stated that she reviewed the two private medical opinion letters, both dated in February 2011 and both contained within the evidence of record, and opined that there was no etiological correlation between the service-connected right knee (derangement, meniscal tear) condition and the left knee condition.  The examiner noted that when reviewing radiologic studies performed to both knees in 2006, there were similar findings in both knees of mild narrowing of the medial tibiofemoral joint, suprapatellar effusion, small intercondylar, posterior patellar, distal femoral and proximal tibial spurs; suggestive of mild degenerative joint condition, most likely related to natural aging process.

Here, there are legitimate reasons for accepting the January 2015 VA examiner's unfavorable medical opinion over the favorable medical opinions of Dr. Soto and Dr. Marquez.  In this case, the Board finds that Dr. Soto's opinion regarding the etiology of the Veteran's left knee disorder lacks probative value as it is speculative and inconclusive.  In this regard, the opinion only indicates that the Veteran's left knee pain and related symptoms may derive from damage to the right knee joint (including the ligaments muscles tendons and menisci).  Dr. Soto also noted that the etiology of the patients presenting symptoms (the left knee pathologic process) could be directly related to chronic overuse and weight shifting due to guarding of the right knee."  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (finding that a physician's statement framed in terms such as "may" or "could" is not probative).  Evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In addition, Dr. Soto does not take into consideration records of previous treatment for left knee disability and makes no mention of the 1999 left knee injury or subsequent surgery.  

Dr. Marquez' opinion also does not take into consideration records of previous treatment for left knee disability.  Dr. Marquez states that the left knee was weak and silently injured with a strain injury prior to his work injury in February 1999.  Dr. Marquez also states that although x-rays demonstrate changes suggestive of arthritis which can occur with or without trauma and due to aging or inheritance, the Veteran's cascade of symptoms and complications started after an in-service right knee injury and resulted in secondary complications to his contralateral knee.  In this case, Dr. Marquez cites to no medical evidence to substantiate such a claim.  In fact, although there appears to be evidence of preexisting left knee arthritis noted in an August 1999 letter from the U.S. Department of Labor to the Veteran, an orthopedic surgeon who completed a May 1999 Attending Physician's Report specifically noted that there was no history or evidence of concurrent or pre-existing injury or disease or physical impairment.  Bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  In this case, Dr. Marquez did not provide a thorough rationale as the clinical evidence which contradicts her opinion was not addressed.
      
In contrast, the January 2015 examiner noted that the claims file and VA electronic records were reviewed, as well as the favorable medical opinions of Dr. Soto and Dr. Marquez.  The VA examiner opined that the Veteran's left knee disorder had no etiological correlation to the service-connected right knee disorder.  The examiner noted that in 1999, the Veteran injured his left knee while at work which required a left knee arthroscopy.  The examiner indicated that left knee MRI showed findings suggestive of osteonecrosis or osteochondritis dissecans which she determined were caused by the 1999 injury and had no correlation to biomechanical changes related to service connected right knee condition.  The examiner also determined that there was no etiological correlation between the service-connected right knee (derangement, meniscal tear) condition and the left knee condition, and that 2006 radiologic studies of both knees demonstrated similar findings of mild narrowing of the medial tibiofemoral joint; suprapatellar effusion; and small intercondylar, posterior patellar, distal femoral and proximal tibial spurs suggestive of mild degenerative joint condition, most likely related to the natural aging process.  The VA examiner's opinion that the findings were suggestive of mild degenerative joint condition most likely related to the natural aging process is not contradicted by Dr. Marquez's opinion that x-rays demonstrate changes suggestive of arthritis which can occur with or without trauma and due to aging or inheritance.  As such, the Board finds the January 2015 examiner's findings more probative.

Thus, the record is absent evidence of in-service incurrence of a chronic left knee disability, evidence of left knee arthritis within a year following service, and evidence of continuity of symptomatology.  Further the Board finds the January 2015 VA examiner's opinion more probative with regard to evidence of a nexus between the Veteran's current left knee disability and either his service or service-connected right knee disability. 

The Board must also consider the Veteran's own opinion that his left knee disorder is related to his service-connected right knee disability.  In this case, the Veteran's statements are not competent evidence regarding the etiology of his left knee disorder, as this question is of the type that requires medical expertise.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Service connection for a left knee disability, to include as secondary to service-connected disability, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


